Exhibit 10.1 Execution Version SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is dated as of August 14, 2015, between Accelerize Inc., a Delaware corporation (the “ Company ”), and the purchasers identified on the signature page hereto (including each purchaser’s successors and assigns, individually, a “ Purchaser ”, in the aggregate, the “ Purchasers ”). WHEREAS , subject to the terms and conditions set forth in this Agreement and pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to issue and sell to the Purchasers, and the Purchasers desires to purchase from the Company, securities of the Company as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchasers agree as follows: ARTICLE I. DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement: the following terms have the meanings set forth in this Section1.1: “ Action ” shall have the meaning ascribed to such term in Section3.1(j). “ Affiliate ” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person as such terms are used in and construed under Rule 405 under the Securities Act. “ Board of Directors ” means the board of directors of the Company. “ Business Day ” means any day except any Saturday, any Sunday, any day that is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “ Closing ” means the closing of the purchase and sale of the Securities pursuant to Section2.1. “ Closing Date ” means the Trading Day on which all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i)the Purchasers’ obligations to pay the Subscription Amount and (ii)the Company’s obligations to deliver the Securities, in each case, have been satisfied or waived, but in no event later than the third Trading Day following the date hereof. “ Commission ” means the United States Securities and Exchange Commission. “ Common Stock ” means the common stock of the Company, par value $0.001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed. “ Common Stock Equivalents ” means any securities of the Company or the Subsidiaries that would entitle the holder thereof to acquire, at any time, Common Stock, including, without limitation, any debt, preferred stock, right, option, warrant or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “ Company Counsel ” means Sullivan & Worcester LLP. “ Escrow Agent ” means Alerus Financial. “ Escrow Agreement ” means the escrow agreement entered into prior to the date hereof, by and among the Company, the Escrow Agent and the Placement Agent pursuant to which the Purchasers shall deposit Subscription Amounts with the Escrow Agent to be applied to the transactions contemplated hereunder. “ Evaluation Date ” shall have the meaning ascribed to such term in Section3.1(r). “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “
